Order entered July 9, 2013




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-13-00626-CV

                                 ABEL TINOCO, Appellant

                                               V.

             DEUTSCHE BANK NATIONAL TRUST COMPANY,
       AS TRUSTEE FOR AMERIQUEST MORTGAGE SECURITIES, INC.,
   ASSET-BACKED PASS-THROUGH CERTIFICATES, SERIES 2005-R5, Appellee

                       On Appeal from the County Court at Law No. 1
                                   Dallas County, Texas
                           Trial Court Cause No. CC-12-06315-A

                                           ORDER
       This Court has dismissed this appeal for want of prosecution. Accordingly, we DENY as

moot appellant’s May 13, 2013 expedited motion for leave to file a notice of appeal.


                                                      /s/   MICHAEL J. O'NEILL
                                                            JUSTICE